UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1742



MARTIN L. STRINGER, SR.,

                                              Plaintiff - Appellant,

          versus


NATIONWIDE MUTUAL INSURANCE COMPANY,

                                              Defendant - Appellee,

          and


RONALD JOSEPH DASTA,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-3355-3-17)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin L. Stringer, Sr., Appellant Pro Se. John Robert Murphy,
MURPHY & GRANTLAND, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Martin L. Stringer, Sr., appeals the district court’s order

dismissing his civil action.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.   See Stringer

v. Nationwide Mut. Ins. Co., No. CA-98-3355-3-17 (D.S.C. Apr. 26,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2